DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s Request for Continued Examination filed on October 27, 2021.
Claims 1, 18, and 21-23 have been amended. 
Claims 1-7, 10-13, 15-16, and 18-23 are pending.
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. Regarding the claim objections, Applicant has corrected the minor informalities of claims 18-23. However, the amendments to claims 1 and 18 have introduced new minor informalities. 
Applicant’s arguments, see Pg. 8-9, filed October 27, 2021, with respect to Claims 1-7, 10-13, 15-16, and 18-23 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 1, Applicant argues Eberhard and Wieczorek fail to disclose “a beam emission frequency of the plurality of X-ray sources satisfies: a total number of beam emissions from the plurality of X-ray sources x a total number of detector crystals > a number of pixels in a three-dimensional image during scanning, so that an amount of projection data is not lower than the number of pixels in the three-dimensional image”. Applicant cites that Eberhard discloses obtaining partial data from the projection view in [0052]. Eberhard discloses obtain projection data from projection views but fails to disclose a total number of beam 
Regarding claim 18, Applicant argues Eberhard fails to disclose “a beam emission frequency of the plurality of X-ray sources satisfies: a total number of beam emissions from the plurality of X-ray sources x a total number of detector crystals > a number of pixels in a three-dimensional image during scanning, so that an amount of projection data is not lower than the number of pixels in the three-dimensional image”. Applicant cites that Eberhard discloses obtaining partial data from the projection view in [0052]. Eberhard discloses obtain projection data from projection views but fails to disclose a total number of beam emissions from the plurality of X-ray sources x a total number of detector crystals > a number of pixels in a three-dimensional image during scanning. Applicant argues that Sukovic fails to teach this feature. Sukovic teaches X-ray beams passing through different respective portions of the inspection space in Fig. 1 and 2 but fails to teach a total number of beam emissions from the plurality of X-ray sources x a total number of detector crystals > a number of pixels in a three-dimensional image during scanning.

Claim Objections
Claims 1-7, 10-13, 15-16, and 18-23 are objected to because of the following informalities: 
Regarding claim 1, “a total number of detector crystals” should be changed to “a total number of multiple rows of detector crystals” in order to correct the claim language to what is disclosed in specification. Claims 2-7, 11-13, 15-16, and 21 are objected to by virtue of their dependency. 
Regarding claim 10, “the X-ray receiving apparatuses” should be changed to “the plurality of X-ray receiving apparatuses” in order to correct the antecedence.
Regarding claim 18, “a total number of detector crystals” should be changed to “a total number of multiple rows of detector crystals” in order to correct the claim language to what is disclosed in specification. Claims 19-20 and 23 are objected to by virtue of their dependency.
Regarding claim 22, “a long a rotational path” in line 2, and “each of a plurality of X-ray sources” in lines 3-4 should be change to “along a rotational path” and “each of the plurality of X-ray sources” in order to correct a grammatical informality and correct the antecedence. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7, 10-13, 15-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “a total number of detector crystals” which is not adequately described by the specification. In [0043], the specification discloses “a total number of beam emissions from the X-ray sources × a total number of multiple rows of detector crystals ≥ a number of pixels in a three-dimensional image”. The specification discloses that a total number of multiple rows of detector crystals is used and not “a total number of detector crystals”. The claim contains subject matter that is not described in the specification in such a way as to reasonably convey to the one of ordinary skill in art that the inventor had possession of the claimed invention at the time the application was filed. Claims 2-7, 10-13, 15-16, and 21-22 are rejected by virtue of their dependency. 
Regarding claim 18, the claim recite “a total number of detector crystals” which is not adequately described by the specification. In [0043], the specification discloses “a total number of beam emissions from the X-ray sources × a total number of multiple rows of detector crystals ≥ a number of pixels in a three-dimensional image”. The specification discloses that a total number of multiple rows of detector crystals is used and not “a total number of detector crystals”. The claims contain subject matter that is not described in the specification in such a way as to reasonably convey to the one of ordinary skill in art that the inventor had possession of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13, 15-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation ““a total number of detector crystals” renders the claim indefinite. The claim recites limitations directed to “a plurality of X-ray receiving apparatuses”.  However, the claim fails to state whether or not the X-ray receiving apparatuses have detector crystals. As currently written, the detector crystals are directed to a different detector separate from the X-ray receiving apparatuses. Dependent claim 10 defines that the plurality of X-ray receiving apparatuses each have a plurality rows of detectors. In [0046], the specification discloses that the X-ray receiving apparatuses each have a plurality of rows of detectors. The claim fails to particularly point out whether or not the detector crystals in the X-ray receiving apparatuses. The Examiner has interpreted the limitation as “a plurality of X-ray receiving apparatuses in one-to-one correspondence to the plurality of X-ray sources, the plurality of X-ray receiving apparatuses being located on the rotational supporting apparatus and opposing to the plurality of X-ray sources respectively, the plurality of X-ray receiving 
Regarding claim 13, the limitation “wherein in the step of reconstructing the three-dimensional image, for two adjacent X-ray receiving apparatuses having an overlapped projection portion in the spiral Computed Tomography device” renders the claim indefinite. As currently written, the step of reconstructing the three-dimensional image is defined as the reconstruction using the interpolated plurality of projection data and the plurality of projection data is obtained by detecting the X-rays that passed through the object after being emitted from the sources. The claim fails to recite limitations directed to obtaining projection data from two adjacent X-ray receiving apparatuses that have an overlapping projection portion. The overlapping projection data is not positively recited by the claim. The claim fails to particularly point out whether or not the overlapping projection data is part of the claimed invention. Claims 15-16 and 22 are rejected by virtue of their dependency. 
Regarding claim 18, the limitation ““a total number of detector crystals” renders the claim indefinite. The claim recites limitations directed to “a plurality of X-ray receiving apparatuses”.  However, the claim fails to state whether or not the X-ray receiving apparatuses have detector crystals. As currently written, the detector crystals are directed to a different detector separate from the X-ray receiving apparatuses. Dependent claim 10 defines that the plurality of X-ray receiving apparatuses each have a plurality row of detectors. In [0046], the specification discloses that the X-ray receiving apparatuses each have a plurality of row of detectors. The claim fails to particularly point out whether or not the detector crystals in the X-

Allowable Subject Matter
Claims 1-7, 10-13, 15-16, and 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Eberhard (U.S. 2011/0142201), Wieczorek (U.S. 2010/0322498), and Sukovic (U.S. 2006/0285633).
Regarding claim 1, as best understood:
Eberhard discloses a spiral Computed Tomography device, comprising:
 an inspection station (Fig. 3, 40) operable to carry an object (Fig. 3, 900) to be inspected on a carrying surface (Fig. 3, 36) thereof, wherein an inspection space (Fig. 3, area where object 90  is located) is defined above carrying surface (Fig. 3, 36), a normal direction (Fig. 3, Y-axis) for the carrying surface is a first direction (Fig. 3, Y-axis), and the inspection station (Fig. 3, 40) is operable to move along a second direction perpendicular to the first direction to cause the 
a rotational supporting apparatus ([0052], adaptive positioning device) disposed around the inspection space in a plane perpendicular to the second direction ([0052], adaptive positioning device around the object) and operable to rotate around the inspection space ([0052], adaptive positioning device rotates the source or detectors);
a plurality of X-ray sources (Fig. 3, 12) located on the rotational supporting apparatus (Fig. 2B, source 12 able to rotate) and configured to transmit fan-shaped X-ray beams (Fig. 3, x-ray source 12) to pass through the inspection space; the plurality of X-ray sources (Fig. 3, 12) is further configured to emit fan-shaped X-ray beams ([0036], fan shaped beams) and the fan-shaped X-ray beams from the plurality of X- ray sources (fig. 3, 12) pass through the object and the inspection space ([0036], X-ray beams pass through object) and cover the entire inspection space ([0036], X-ray beams pass through object and cover the imaging volume); and
 a plurality of X-ray receiving apparatuses (Fig. 3, 18) in one-to-one correspondence to the plurality of X-ray sources ([0030], one to one relationship), the plurality of X-ray receiving apparatuses (Fig. 3, 18) being located on the rotational supporting apparatus (Fig. 2B, detector 18 able to rotate) and opposing to the plurality of X-ray sources respectively (Fig. 3, detector 18 oppose source 12), the plurality of X-ray receiving apparatuses (Fig. 3, radiation detector 18) being configured to collect the fan-shaped X-ray beams passing through the inspection space ([0035]-[0036], X-ray beams detected using detectors), the plurality of X-ray receiving apparatuses comprise a plurality of rows of detector crystals ([0045], multidimensional array detector), 

wherein the plurality of X-ray sources are closely disposed ([0039], X-ray source angular spacing). 
Wieczorek teaches the fan-shaped X-ray beams (Fig. 1 and Fig. 2, radiation from sources 20) from each of the plurality of X-ray sources (Fig. 1, and Fig. 2, sources 20) cover an angular portion of the inspection space (Fig. 1 and 2, X-ray sources cover different angular portions of object 14).
However, Eberhard and Wieczork fail to disclose a beam emission frequency of the plurality of X-ray sources satisfies: a total number of beam emissions from the plurality of X-ray sources x a total number of the plurality of rows of detector crystals ≥ a number of pixels in a three-dimensional image during scanning, so that an amount of projection data is not lower than the number of pixels in the three-dimensional image.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 2-7, 10-13, 15-16, and 21-22 are indicated as allowable by virtue of their dependency.
Regarding claim 18, as best understood:
Eberhard discloses a spiral Computed Tomography device, comprising:
 an inspection station (Fig. 3, 40) operable to carry an object (Fig. 3, 900) to be inspected on a carrying surface (Fig. 3, 36) thereof, wherein an inspection space (Fig. 3, area where object 90  is located) is defined above carrying surface (Fig. 3, 36), a normal direction (Fig. 3, Y-axis) 
a rotational supporting apparatus ([0052], adaptive positioning device) disposed around the inspection space in a plane perpendicular to the second direction ([0052], adaptive positioning device around the object) and operable to rotate around the inspection space ([0052], adaptive positioning device rotates the source or detectors);
a plurality of X-ray sources (Fig. 3, 12) located on the rotational supporting apparatus (Fig. 2B, source 12 able to rotate) and configured to transmit X-rays (Fig. 3, x-ray source 12) to pass through the inspection space; and
 a plurality of X-ray receiving apparatuses located on the rotational supporting apparatus (Fig. 2B, detector 18 able to rotate), each of the plurality of X-ray receiving apparatuses (Fig. 3, 18) opposing to one of the plurality of X-ray sources ([0030], one to one relationship; Fig. 3, detector 18 oppose source 12) and being configured to collect the X-rays passing through the inspection space ([0035]-[0036] and [0040], X-ray detector using to collect projections), the plurality of X-ray receiving apparatuses each comprise a plurality of rows of detector crystals ([0045], detector array)
wherein the plurality of X-ray sources (Fig. 3, 12) and the plurality of X-ray receiving apparatuses (Fig. 3, 18) are operable to rotate with the rotational supporting apparatus (Fig. 2B, source and detector are able to rotate);
wherein the plurality of X- ray sources are closely disposed (Fig. 3, sources 12 are disposed; [0039], angular spacing), and fan-shaped X-ray beams ([0036], fan shaped beams) 
Sukovic teaches the plurality of X-ray sources (Fig. 1, two sources 12) configured to emit X-ray beams (Fig. 1, X-rays from sources 12) passing through different respective portions of the inspection space (Fig. 1, X-rays from sources 12 passing through different portions of P).
However, Eberhard and Sukovic fail to disclose a beam emission frequency of the plurality of X-ray sources satisfies: a total number of beam emissions from the plurality of X-ray sources x a total number of the plurality of rows of detector crystals ≥ a number of pixels in a three-dimensional image during scanning, so that an amount of projection data is not lower than the number of pixels in the three-dimensional image.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 19-20 and 23 are indicated as allowable by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884